       Case 1:18-cv-02192-RPK-PK Document 64 Filed 06/03/21 Page 1 of 2 PageID #: 816

                                                                                                       OSEN LLC
                                                                                                   ATTORNEYS AT LAW
                                                                                                        WWW.OSENLAW.COM


2 UNIVERSITY PLAZA, SUITE 402, HACKENSACK, NJ 07601                      1441 BROADWAY, SUITE 6022, NEW YORK, NY 10018
T. 201.265.6400   F. 201.265.0303                                                                       T.212.354.0111



                                                       June 3, 2021

        VIA ECF

        Hon. Peggy Kuo
        United States Magistrate Judge
        United States District Court, Eastern District of New York
        225 Cadman Plaza East
        Brooklyn, NY 11201

                  Re:     Miller, et al. v. Arab Bank, PLC, No. 18-cv-2192 (RPK) (PK)
                          Pam, et al. v. Arab Bank, PLC, No. 18-cv-4670 (RPK) (PK)

        Dear Magistrate Judge Kuo:

               We submit this joint letter in the above-referenced actions in response to the Court’s May
        3, 2021 Order directing the parties to file a further joint status report by June 8, 2021. The parties
        conferred on May 27, 2021 and offer the following update.

                  A. The Status of the Miller and Pam Plaintiffs’ Document Productions

               As Plaintiffs previously advised the Court, Plaintiffs are continuing to identify and/or
        produce documents on a rolling basis that are responsive to Arab Bank’s discovery requests and
        are working with vendors in the U.S. and Israel to obtain electronically stored information (“ESI”)
        responsive to Arab Bank’s discovery requests.

                  B. The Status of Defendant’s Document Production

                Defendant has completed its document production responsive to Plaintiffs’ First and
        Second Document Requests other than those documents subject to the bank privacy laws of the
        Kingdom of Jordan (“Jordan”), the Palestinian National Authority (“PNA”), and the Republic of
        Lebanon (“Lebanon”). As previously reported, the parties are awaiting decisions from the
        Palestinian and Jordanian Authorities on the Letters Rogatory.

                  C. The Parties’ Proposal for Addressing Outstanding Discovery Issues

                In their most recent meet and confer, the parties discussed the discovery that remains
        outstanding as well as both the progress and issues each side has faced, particularly with respect
        to foreign discovery from Plaintiffs living abroad and responses to the Letters Rogatory. With the
        Court’s permission, the parties agree that they should next meet and confer on August 2, 2021, to
        discuss the status of any still outstanding discovery requests and report to the Court regarding same
        no later than August 9, 2021.
Case 1:18-cv-02192-RPK-PK Document 64 Filed 06/03/21 Page 2 of 2 PageID #: 817
Letter to the Honorable Peggy Kuo
June 3, 2021
Page 2 of 2


       The parties further agree to advise the Court prior to that date should either party require
the Court’s intervention to resolve any dispute regarding the outstanding discovery or to report on
any significant developments warranting the Court’s immediate attention.

        The parties believe that the schedule proposed herein is reasonable in light of developments
abroad and request that the Court adopt it. Should the Court wish any further information regarding
the parties’ proposal or additional information regarding the discovery completed to date, the
parties will of course respond or otherwise make themselves available at the Court’s convenience.


                                      Respectfully submitted,


                                      /s/ Ari Ungar


cc:    All Counsel
